          Case 1:17-cr-00548-PAC Document 216 Filed 12/12/19 Page 1 of 2

                                                                     ,- , If'



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------X
UNITED STATES OF AMERICA
                                                             S-2 17 Cr. 548 (PAC)
                       -v-
                                                             ORDER
JOSHUA ADAM SCHULTE,

                       Defendant.

----------------------------------~-------------X
       HONORABLE PAUL A. CROTTY, United States District Judge:

       On December 12, 2019, Schulte requested that the Court postpone the CIPA Section 6(c)

hearing scheduled for December 16, 2019 until after the Court holds a Curcio hearing on

December 18, 2019. (Dkt. 214). According to the defense, preparing for the Section 6(c)

hearing is time-consuming and document-intensive and the "work may all be for naught" if

defense counsel is relieved on Wednesday. The Government objects to postponing the Section

6(c) hearing.

       The Section 6(c) hearing(s) in this case may be time-consuming and document-intensive

for all involved, but that is no reason to postpone them. Such proceedings need to be completed

in advance of trial. Further, the Court anticipates that the Section 6(c) hearing process may

consume more than one day and may require additional submissions from the parties.

Accordingly, delaying the hearing would be inefficient and adversely impact judicial economy.

With respect to the Curcio matter, none of the risks that Rule 3.7(a) was designed to eliminate

apply to the Section 6(c) proceeding so there is no reason for it not to proceed. See Murray v.

Metro. Life Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009) (identifying risks that Rule 3.7(a) is
          Case 1:17-cr-00548-PAC Document 216 Filed 12/12/19 Page 2 of 2



designed to alleviate). In any event, there is no possibility at this time of confusion or

misleading by a lawyer serving as both advocate and witness. Id. at 179; Rule 3. 7.

       Defense counsel elsewhere takes issue with the fact that the Court has not ruled in the

CIPA Section 6 process-but continues to request extensions that produce delays. The parties

should continue to work together to resolve outstanding CIPA issues, including on Monday

morning December 16, 2019.

                                          CONCLUSION

       Accordingly, Schulte's request for a postponement of the Section 6(c) hearing is

DENIED. The Section 6(c) proceeding will commence on December 16, 2019 as scheduled.

Dated: New York, New York
       December 12, 2019


                                                      SO ORDERED



                                                      PAULA. CROTTY
                                                      United States District Judge
